Table of Contents Exhibit 8.1 MATERIAL SUBSIDIARIES Our operations are conducted principally by Companhia de Bebidas das Américas – AmBev (“Ambev”), and, in the case of our HILA-ex, Latin America South and Canadian operations, by direct and indirect subsidiaries of Ambev. The following is a list of the significant companies that Ambev controlled, either directly or indirectly, as of December31, 2010: ▪Ambev owns 100% of Labatt Holding A/S (incorporated in Denmark) which owns 100% of Labatt Brewing Co. Ltd. (incorporated in Canada). These entities explore the production of beer in Canada. ▪Ambev owns approximately 99% of economic and voting interest in Quilmes International (Bermuda) Ltd. (“QIB”). QIB, through its subsidiaries, produces and sells beer and soft drinks in Argentina and other South American countries. ▪
